Appeal by a self-insured employer from that part of a decision of the Workmen’s Compensation Board which held that the reimbursement provisions of paragraph (d) of subdivision 8 of section 15 of the Workmen’s Compensation Law were inapplicable. Claimant sustained accidental injuries on two different occasions while working for the same employer, one in 1945 and the other in 1948. The board credited appellant with 78 weeks of disability compensation previously paid by the employer for the accident of 1945. For the 1948 accident it directed compensation for 85.8 weeks on the basis of permanent partial disability computed under the schedule provided in paragraph a of subdivision 3 of section 15 of the Workmen’s Compensation Law. Appellant contended before the board that since the combined period of disability as the result of both accidents totalled 163.8 weeks, it was entitled to reimbursement from the Special Disability Fund for anything above 104 weeks. The board held that appellant was not entitled to reimbursement under subdivision 8 of section 15 unless its liability as a result of the second accident exceeded 104 weeks. Decision affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.